Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 1 of 45   PageID #:
                                   2163
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 2 of 45   PageID #:
                                   2164
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 3 of 45   PageID #:
                                   2165
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 4 of 45   PageID #:
                                   2166
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 5 of 45   PageID #:
                                   2167
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 6 of 45   PageID #:
                                   2168
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 7 of 45   PageID #:
                                   2169
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 8 of 45   PageID #:
                                   2170
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 9 of 45   PageID #:
                                   2171
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 10 of 45   PageID #:
                                    2172
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 11 of 45   PageID #:
                                    2173
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 12 of 45   PageID #:
                                    2174
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 13 of 45   PageID #:
                                    2175
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 14 of 45   PageID #:
                                    2176
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 15 of 45   PageID #:
                                    2177
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 16 of 45   PageID #:
                                    2178
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 17 of 45   PageID #:
                                    2179
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 18 of 45   PageID #:
                                    2180
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 19 of 45   PageID #:
                                    2181
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 20 of 45   PageID #:
                                    2182
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 21 of 45   PageID #:
                                    2183
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 22 of 45   PageID #:
                                    2184
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 23 of 45   PageID #:
                                    2185
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 24 of 45   PageID #:
                                    2186
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 25 of 45   PageID #:
                                    2187
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 26 of 45   PageID #:
                                    2188
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 27 of 45   PageID #:
                                    2189
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 28 of 45   PageID #:
                                    2190
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 29 of 45   PageID #:
                                    2191
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 30 of 45   PageID #:
                                    2192
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 31 of 45   PageID #:
                                    2193
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 32 of 45   PageID #:
                                    2194
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 33 of 45   PageID #:
                                    2195
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 34 of 45   PageID #:
                                    2196
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 35 of 45   PageID #:
                                    2197
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 36 of 45   PageID #:
                                    2198
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 37 of 45   PageID #:
                                    2199
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 38 of 45   PageID #:
                                    2200
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 39 of 45   PageID #:
                                    2201
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 40 of 45   PageID #:
                                    2202
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 41 of 45   PageID #:
                                    2203
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 42 of 45   PageID #:
                                    2204
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 43 of 45   PageID #:
                                    2205
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 44 of 45   PageID #:
                                    2206
Case 1:19-cr-00099-DKW-KJM Document 272 Filed 07/15/21 Page 45 of 45   PageID #:
                                    2207
